 In theMatterOf ADLER METAL PRODUCTS CORP.andUNITED STEEL-WORKERS OF AMERICA,C. I. O.Case No. 14 R-1360.-Decided April 15, 1946Messrs. Jack AdlerandMeyer Blocker,of St. Louis,Mo., for theCompany.Mr. Robert W. McVay,of St. Louis, Mo., for the Union.Mr. James Zett,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,C. I. 0., herein called the CIO, alleging that a questionaffectingcommerce had arisen concerning the representation of employees ofAdler Metal Products Corp., St. Louis,Missouri,herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Ryburn L. Hackler, TrialExaminer.The hearing was held at St. Louis, Missouri, on February15, 1946.The Company and the Union appeared and participated.All parties were afforded full opportunity to be heard,to examineand cross-exanfinewitnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at thehearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAdler Metal Products Corp. is a Missouri corporation with itsoffice and principal place of business in St. Louis, Missouri, where itis engaged in the manufacture, sale, and distribution of metal officefurniture and fixtures.During the period from September 1, 1945 to January 31, 1946, theCompany purchased raw materials valued at approximately $15,00067 N. L.R. B., No. 45.328 ADLER METAL PRODUCTS CORP.329of which approximately 63 percent was purchased outside of the Stateof Missouri.During this same period, the Company manufacturedfinished products valued at approximately $50,000, of which $1,200in value represents extra-State sales.The balance of the finishedproducts, valued at approximately $49,000, was sold in St. Louis,Missouri, to the American Metal Products Corp. which in turn soldand delivered 90 percent of such products outside the State ofMissouri.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe United Steelworkers of America is a labor organization,affili-ated with the Congress of Industrial Organizations,admitting tomembershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.A statement of the Trial Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITBoth the Union and the Company agree that the appropriate unitconsists of all production employees of the Company, excludingclerical employees and the superintendent.The Company, however,would include, and the Union exclude, foremen.The testimony of the Company's president indicates that the fore-men have authority to make reports and recommendations as to thehire, discharge, and discipline of employees.The foremen accord-'The Trial Examiner reported that the Union submitted 38 application for membershipcards,bearing apparently genuine signatures; 12 cards were postmarked, and 7 dated, inNovember 1945, 2 were dated in February 1946, and 17 were neither dated nor postmarked.The Company objected to this statement being read into the record on the ground thatthe cards represented a very small fraction, at best, of its current employees. It contendedthat the signatures were of former employees who worked for the Company only 3 or 4days.The Company declined to furnish a pay roll, but offered to check the names againsta pay roll, and furnish the Board with exact data on the period of employment of thepersons whose signatures appeared on the cards.This offer was rejected by the TrialExaminer on the ground that disclosure of the names would be contrary to establishedBoard policy.There are approximately 34 employees in the appropriate unit. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDingly will be excluded from the appropriate unit as supervisoryemployees.We find that all production employees of the Company at its St.Louis,Missouri, plant excluding clerical employees, foremen, thesuperintendent and any other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Company contends that an election would be inappropriateat the present time because it does not have a full working comple-plement, and because there has been a serious turn-over 2 amongits employees since its operations, which were closed down by theWar Production Board in 1942, were recommended in late August1945.The Company has been operating against odds, with a skeletoncrew averaging 30 employees, but it has managed to produce com-pleted steel cabinets, and will continue to do so in the future, withthe skeleton crew if necessary.The Company's president testifiedthat all departments, though under-manned, were operating at thetime of the hearing. Its present complement is clearly a representa-tive group, and constitutes 30 percent of its anticipated full comple-ment.We are therefore of the opinion that an election at the presenttime is appropriate.The record does not afford a basis for exact predictions as to thenumber of additional employees the Company is likely to recruitwithin a definite number of months.We shall, however, entertain anew representation petition affecting the employees involved hereinwithin a period less than 1 year, but not sooner than 6 months, fromthe date of any certification that we may issue in the instant proceed-ings, upon proof (1) that the number of employees in the appropriateunit is more than double the number of employees eligible to vote inthe election hereinafter directed; and (2) that the petitioning labororganization represents a substantial number of employees in theexpanded unit.42At the hearing the president of the Company testified that:it had hired 127 employeessince August 1945; there were 34 in its employ at the time of the hearing ; its highestemployment peak attained in this period netted 40-50 employees;only a very small per-centage of its employees remained longer than a week;ithad discharged only 1 em-ployee,and its estimated full complement was 115 employees.3The Company declined to produce a pay roll or other pertinent data which wouldreveal its employment prospects with any degree of exactnessFor over 5 months theCompany had unsuccessfully endeavored to attain a complement of 115 employees. At thehearing the president of the Company testified that he anticipated,with a little luck inhiring and retaining employees,a full complement within 120 days.4Matter of Aluminum Company of America,52 N. L.R. B. 1040;Matter of Westing-houseElectric&ManufacturingCo., 38 N.L. R. B. 404. ADLER METAL PRODUCTS CORP.331We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Adler Metal Prod-ucts Corp., St. Louis, Missouri, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fourteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byUnited Steelworkers of America, affiliated with the Congress of In-dustrial Organizations, for the purposes of collective bargaining.